UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
“ -- X

 

 

IN RE:

 

RS OLD MILL, LLC,
Debtor.

 

 

 

RS OLD MILL, LLC and YEHUDA ; ORDER
SALAMON, ;
Appellants, : 20 CV 743 (VB)

Vv.

MARIANNE T, O’TOOLE, Chapter 7 Trustee,
and SUFFERN PARTNERS LLC,
Appellees.
wnose ~-X

 

 

 

Appellees having moved to dismiss the above-captioned appeal, the conference
scheduled for February 27, 2020 is adjourned without date pending the outcome of the motion.

Dated: February 20, 2020
White Plains, NY
SO ORDERED:

VT

Vincent L. Briccetti
United States District Judge

 
